Citation Nr: 0406907	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-11 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, 
weakness, and imbalance secondary to service-connected 
trigeminal neuralgia.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of sub mucous resection, to 
include nasal perforation and atrophic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from May 1, 1951 to 
November 5, 1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he suffers from headaches, weakness 
and imbalance and has been suffering from migraine headaches 
since his entrance into the service.  The record indicates 
that the veteran was granted service connection for head 
pains, more specifically neuralgia of the trigeminal nerve, 
in a rating decision dated in April 1953 and assigned a 10 
percent disability rating effective November 6, 1952.  The 
veteran contends that the disabilities from which he 
currently suffers is secondary to his service-connected 
trigeminal neuralgia.  

The veteran is also appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of sub mucous resection diagnosed as 
nasal perforation with atrophic rhinitis.  In particular, the 
veteran's representative argues that the nasal perforation 
resulting from the veteran's nasal surgery is analogous to a 
polyp and that as such warrants an increase to 30 percent.  

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  In order to 
afford the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  
In particular, it appears that the veteran's medical records 
were not available to the examiner at the time of the 
examination.  In this regard, a medical opinion in 
conjunction with a review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's current headaches, weakness, and 
imbalance is related to his military service or his service-
connected disabilities.  38 C.F.R. § 3.159(c)(4). 

In regards to the veteran's appeal for an increased rating 
for his residuals of sub mucous resection, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran's latest VA examination was in 
November 1997.  Therefore, the Board finds that a current VA 
examination is warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present disability 
claimed as headache, weakness, and 
imbalance.  The claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
the veteran's headaches, weakness, or 
imbalance are symptoms of the veteran's 
current service-connected disabilities or 
symptoms of other disabilities entirely.  
The examiner should state whether it is 
at least as likely as not that the 
veteran's current disability is either 
related to his active service or to his 
service-connected disabilities.  

2.  The veteran should be afforded the 
appropriate VA examination to ascertain 
the severity of the veteran's service-
connected sub mucous resection and 
atrophic rhinitis residuals.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The veteran's claims 
file, including a copy of this REMAND, 
should be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the entire record and 
examination of the veteran, the examiner 
should address whether polyps are 
currently present or whether the 
veteran's large nasal perforation is 
synonymous with a polyp.

3.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



